PRESENT: Lemons, C.J., Mims, McClanahan, Powell, Kelsey, and McCullough, JJ., and
Millette, S.J.

VIRGINIA ELECTRIC AND POWER COMPANY
                                             OPINION BY
v. Record No. 171151              CHIEF JUSTICE DONALD W. LEMONS
                                           MARCH 29, 2018
STATE CORPORATION COMMISSION, ET AL.


                     FROM THE STATE CORPORATION COMMISSION

       In this appeal, we consider whether certain large customers can purchase electricity from

any licensed supplier of energy in the Commonwealth under Code § 56-577(A)(5), without being

subject to the notice requirement set forth in Code § 56-577(A)(3).

                                       I. Facts and Proceedings

       Virginia Electric and Power Company (“VEPCO”) is a public service corporation

authorized to sell electricity in the Commonwealth. VEPCO is the exclusive provider of

electricity in a geographic area known as its service territory, subject to limited exceptions that

permit customers to purchase electricity from any licensed supplier of energy in the

Commonwealth. See Code §§ 56-265.4, 56-577(A). Direct Energy Services, LLC (“DES”) is

licensed as a competitive service provider (“CSP”), which allows it to sell electricity to

customers located in another utility’s service territory under certain circumstances.

       On August 26, 2016, DES filed a petition for a declaratory judgment (“petition”) with the

State Corporation Commission (“Commission”), seeking an order that it can sell electricity

provided from 100% renewable energy to customers located in VEPCO’s service territory

pursuant to Code § 56-577(A)(5) (“Section (A)(5)”). As relevant here, DES sought clarification

that customers who can purchase electricity from a CSP under Code § 56-577(A)(3) (“Section

(A)(3)”), due to their high demand for electricity (“large customers”), can also purchase
electricity produced with 100% renewable energy under Section (A)(5). Section (A)(3) provides

that if a customer purchases electricity from a CSP, it cannot return to the incumbent utility in its

service territory without providing five years’ advance written notice. Section (A)(5) does not

contain a notice requirement.

          The Commission entered an order directing VEPCO to respond to the petition and

providing DES with an opportunity to reply to VEPCO’s response. VEPCO responded and

asserted that Section (A)(3) governs all purchases of electricity by large customers from CSPs,

regardless whether the electricity is produced with renewable energy. Accordingly, VEPCO

asserted that large customers cannot invoke Section (A)(5) to circumvent the notice requirement

in Section (A)(3).

          On October 11, 2016, Appalachian Voices, a nonprofit organization that advocates for

renewable energy, filed a motion to participate as a respondent. The Commission granted the

motion and Appalachian Voices filed comments in support of the petition. Appalachian Voices

observed that Section (A)(5), unlike Section (A)(3), does not distinguish between customers

based on the size of their demand for electricity, and therefore argued that large customers can

purchase electricity under Section (A)(5). VEPCO filed an additional response with leave of the

Commission, and reiterated its argument that large customers who purchase electricity from

CSPs do so under Section (A)(3), regardless of the source of the electricity. DES filed a reply

arguing that because Section (A)(3) provides that it is “subject to the provisions of subdivisions 4

and 5,” the conditions and limitations in Section (A)(3) do not apply to purchases under Section

(A)(5).

          In a final order dated March 15, 2017, the Commission held that large customers can

purchase electricity provided from 100% renewable energy under Section (A)(5). The




                                                  2
Commission explained that Code § 56-577 provides for three types of retail access to electricity,

each subject to its own qualifications and limitations. Section (A)(3) “permits retail access for

certain large customers regardless of the type of electricity being sold.” Code § 56-577(A)(4)

(“Section (A)(4)”) “permits aggregation of non-residential customer load for the purpose of

meeting the Section (A)(3) size limits, subject to Commission approval and, like Section (A)(3),

permits retail access regardless of the type of electricity being sold.” In contrast, Section (A)(5)

contains “no size or minimum stay requirements.” It permits customers “to purchase 100%

renewable energy from a CSP if the incumbent utility does not offer . . . 100% renewable

energy.” The Commission concluded that large customers can purchase electricity under Section

(A)(5), and that they are “not subject to a minimum stay provision if they are purchasing a 100%

renewable energy product from a CSP under” this section.

       VEPCO moved for reconsideration of the final order. VEPCO acknowledged that

Section (A)(5) contains no size or minimum stay requirements. However, VEPCO argued that

because “the more specific statute will control” where “two statutes govern the same thing,”

interpreting “the lack of specific requirements for large customers in Section (A)(5) as negating

the specific requirements for large customers in Section (A)(3) would allow the general rule to

supplant the specific one.” VEPCO further observed that the language “subject to the provisions

of subdivisions 4 and 5” modifies the phrase “only individual retail customers . . . whose

demand . . . exceeded five megawatts . . . shall be permitted to purchase electric energy from any

supplier.” VEPCO contended this language “makes clear that customers other than large

customers are eligible to procure service from Competitive Providers under Sections (A)(4) and

(A)(5).” Finally, VEPCO noted that the Commission appeared to have interchanged the notice




                                                  3
requirement in Section (A)(3) and the “minimum stay period” under 20 VAC § 5-312-80(Q)

(“Rule 80(Q)”), and asked the Commission to clarify that its ruling did not impact Rule 80(Q).

       The Commission suspended its final order to consider the motion for reconsideration and

then reaffirmed its holding by order dated April 26, 2017. The Commission noted that under

Covel v. Town of Vienna, 280 Va. 151, 162, 694 S.E.2d 609, 616 (2010), “when one statute

speaks to a subject generally and another deals with an element of that subject specifically, the

statutes will be harmonized, if possible, and if they conflict, the more specific statute prevails.”

The Commission explained that Sections (A)(3) and (A)(5) are not in conflict:

               Section (A)(3) only applies to large users of electricity, and it
               allows these users to purchase electric energy from a CSP
               regardless of how that electric energy is generated. Section (A)(5)
               applies to all retail customers “regardless of customer class,” and it
               allows these customers to purchase from a CSP if the electric
               energy is provided 100% from renewable energy. Unlike Section
               (A)(3), Section (A)(5) does not require five years’ advance notice
               in order for a retail customer to purchase from its incumbent
               electric utility after such customer has chosen to purchase 100%
               renewable energy from a CSP. This does not represent a conflict;
               this simply reflects different requirements imposed by the General
               Assembly for different competitive purchase options explicitly
               permitted by statute.

Accordingly, the Commission concluded that it is unnecessary to employ rules of statutory

construction because the statute is unambiguous. The Commission reinstated its final order and

clarified that its holding “does not alter the minimum stay provisions in Rule 80(Q).”

       VEPCO appealed to this Court as a matter of right, pursuant to Code § 12.1-39, on the

following assignments of error:

           1. The Commission erred in its Final Order when it found that
              customers that are permitted to purchase energy from a
              competitive service provider (“CSP”) under Va. Code Section 56-
              577(A)(3), including 100% renewable energy, may also choose to
              purchase energy from a CSP under Va. Code Section 56-
              577(A)(5).



                                                  4
           2. The Commission erred in its Order on Reconsideration when it
              found that customers that are permitted to purchase energy from a
              competitive service provider (“CSP”) under Va. Code Section 56-
              577(A)(3), including 100% renewable energy, may also choose to
              purchase energy from a CSP under Va. Code Section 56-
              577(A)(5).

           3. The Commission erred in its Final Order when it found that any
              commercial or industrial customer, regardless of the size of the
              customer, may purchase energy from a CSP under Va. Code
              Section 56-577(A)(5) without being subject to any of the
              conditions imposed on certain customers taking service from a
              CSP under Va. Code Section 56-577(A)(3).

           4. The Commission erred in its Order on Reconsideration when it
              found that any commercial or industrial customer, regardless of the
              size of the customer, may purchase energy from a CSP under Va.
              Code Section 56-577(A)(5) without being subject to any of the
              conditions imposed on certain customers taking service from a
              CSP under Va. Code Section 56-577(A)(3).

                                              II. Analysis

                                        A. Standard of Review

       When an appeal is from the Commission, the standard of review “will depend on the

nature of the decision under review.” Appalachian Power Co. v. State Corp. Comm’n, 284 Va.

695, 703, 733 S.E.2d 250, 254 (2012). If we are called upon to review the Commission’s

interpretation of a statute, we review the decision de novo. Id. “When construing a statute, our

primary objective ‘is to ascertain and give effect to legislative intent,’ as expressed by

the language used in the statute.” Cuccinelli v. Rector & Visitors of the Univ. of Va., 283 Va.

420, 425, 722 S.E.2d 626, 629 (2012) (quoting Commonwealth v. Amerson, 281 Va. 414, 418,

706 S.E.2d 879, 882 (2011)). “When the language of a statute is unambiguous, we are bound by

the plain meaning of that language.” Id. (quoting Kozmina v. Commonwealth, 281 Va. 347, 349,

706 S.E.2d 860, 862 (2011)).




                                                  5
        “We have ‘frequently said that the practical construction given to a statute by public

officials charged with its enforcement is entitled to great weight by the courts and in doubtful

cases will be regarded as decisive.’” Appalachian Voices v. State Corp. Comm’n, 277 Va. 509,

516, 675 S.E.2d 458, 461 (2009) (quoting Commonwealth v. Appalachian Elec. Power Co., 193

Va. 37, 45, 68 S.E.2d 122, 127 (1951)). “[T]he Commission’s decision ‘is entitled to the respect

due judgments of a tribunal informed by experience,’ and we will not disturb the Commission’s

analysis when it is ‘based upon the application of correct principles of law.’” Id. (quoting

Lawyers Title Ins. Corp. v. Norwest Corp., 254 Va. 388, 390-91, 493 S.E.2d 114, 115 (1997)).

                                          B. Code § 56-577

        Code § 56-577 is part of the Virginia Electric Utility Regulation Act, Code § 56-576 et

seq. (“Regulation Act”). The Regulation Act replaced the Virginia Electric Utility Restructuring

Act (“Restructuring Act”), which was “designed to deregulate parts of the electric utility industry

and introduce competition among providers of electric generation.” Appalachian Power, 284

Va. at 699, 733 S.E.2d at 252. The Restructuring Act “established a transition period, during

which the base rates of electric utilities were held constant or ‘capped.’” Id. The Regulation Act

“ended the deregulation program effective December 2008” and “reaffirmed the Commission’s

authority to regulate electric utility rates.” Old Dominion Comm. for Fair Util. Rates v. State

Corp. Comm’n, 294 Va. 168, 172-73, 803 S.E.2d 758, 760 (2017).

        The language at issue in Sections (A)(3) and (A)(5) concerns the retail choice available to

electricity customers after the expiration of capped rates. Section (A)(3) provides in pertinent

part:

               After the expiration or termination of capped rates, and subject to
               the provisions of subdivisions 4 and 5, only individual retail
               customers of electric energy within the Commonwealth, regardless
               of customer class, whose demand during the most recent calendar



                                                 6
               year exceeded five megawatts but did not exceed one percent of
               the customer’s incumbent electric utility’s peak load . . . shall be
               permitted to purchase electric energy from any supplier of electric
               energy licensed to sell retail electric energy within the
               Commonwealth . . . subject to the following conditions:

                                               ....

                   c. If such customer does purchase electric energy from
                      licensed suppliers after the expiration or termination of
                      capped rates, it shall not thereafter be entitled to purchase
                      electric energy from the incumbent electric utility without
                      giving five years’ advance written notice of such intention
                      to such utility.

Section (A)(5) provides in pertinent part:

               After the expiration or termination of capped rates, individual retail
               customers of electric energy within the Commonwealth, regardless
               of customer class, shall be permitted:

                   a. To purchase electric energy provided 100 percent from
                      renewable energy from any supplier of electric energy
                      licensed to sell retail electric energy within the
                      Commonwealth, . . . if the incumbent electric utility
                      serving the exclusive service territory does not offer an
                      approved tariff for electric energy provided 100 percent
                      from renewable energy;

                   b. To continue purchasing renewable energy pursuant to the
                      terms of a power purchase agreement in effect on the date
                      there is filed with the Commission a tariff for the
                      incumbent electric utility that serves the exclusive service
                      territory in which the customer is located to offer electric
                      energy provided 100 percent from renewable energy, for
                      the duration of such agreement.

Section (A)(3) allows certain large customers whose demand exceeds five megawatts to purchase

electricity from a CSP, regardless whether the electricity is produced with renewable or non-

renewable energy. If a large customer purchases electricity from a CSP, it cannot return to the

incumbent utility without providing five years’ advance written notice. Section (A)(5) applies to

“individual retail customers of electric energy within the Commonwealth, regardless of customer



                                                 7
class.” Customers can purchase electricity from a CSP under Section (A)(5) if they purchase

electricity provided 100% from renewable energy, and (i) the incumbent utility does not offer an

approved tariff for such electricity or (ii) the purchase is pursuant to a power purchase agreement

in effect on the date a tariff for such energy is filed with the Commission.

       VEPCO asserts that the phrase “subject to the provisions of subdivisions 4 and 5” in

Section (A)(3) demonstrates that “customers other than large customers have options to purchase

electricity from CSPs” under Sections (A)(4) and (A)(5). We have noted that “‘subject to’

means ‘subordinate, subservient, inferior, obedient to; governed or affected by.’” Donnelly v.

Donatelli & Klein, Inc., 258 Va. 171, 181, 519 S.E.2d 133, 138 (1999) (quoting Black’s Law

Dictionary 1425 (6th ed. 1990)). In this context, the phrase “subject to” does not mean

customers who can purchase from a CSP under Section (A)(3) are excluded from Section (A)(5).

       The plain language of Sections (A)(3) and (A)(5) is clear and unambiguous. Section

(A)(5) provides that “individual retail customers” can purchase electricity produced with 100%

renewable energy from CSPs. Unlike Section (A)(3), Section (A)(5) does not contain a

limitation based on the size of a customer’s demand for electricity. Further, Section (A)(3) does

not state that it governs all purchases of electricity by large customers from CSPs, and the phrase

“subject to” clarifies that (A)(3) is not the only avenue under which a customer can purchase

electricity from a CSP. Accordingly, we hold that customers who satisfy the size requirements

of Section (A)(3) can purchase electricity from a CSP under Section (A)(5), provided that they

satisfy the separate conditions of Section (A)(5).

       VEPCO maintains that this interpretation creates a conflict because it allows large

customers who purchase electricity from a CSP to circumvent the notice requirement in Section

(A)(3). Consequently, VEPCO contends that this Court should employ the “cardinal rule of




                                                 8
statutory interpretation” that “[w]hen one statute addresses a subject in a general manner and

another addresses a part of the same subject in a more specific manner, the two statutes should be

harmonized, if possible, and when they conflict, the more specific statute prevails.” Lynchburg

Div. of Soc. Servs. v. Cook, 276 Va. 465, 481, 666 S.E.2d 361, 369 (2008) (quoting Alliance to

Save the Mattaponi v. Commonwealth Dep’t of Envtl. Quality, 270 Va. 423, 439-40, 621 S.E.2d

78, 87 (2005)).

       We reject VEPCO’s argument that this interpretation creates a conflict. Rather, we agree

with the Commission that Sections (A)(3) and (A)(5) are not in conflict. As the Commission

observed, the fact that Section (A)(5) lacks a notice requirement does not create a conflict; it

“simply reflects different requirements imposed by the General Assembly for different

competitive purchase options explicitly permitted by statute.” Moreover, where, as here, the

“statutory terms are plain and unambiguous, we apply them according to their plain meaning

without resorting to rules of statutory construction.” Smith v. Commonwealth, 282 Va. 449, 454,

718 S.E.2d 452, 455 (2011).

       VEPCO also argues that large customers must comply with the notice requirement in

Section (A)(3), even if they purchase electricity from a CSP under Section (A)(5). That

argument, however, is not supported by a plain reading of the statute. Section (A)(3) states that

large customers can purchase electricity from any licensed supplier of energy “subject to the

following conditions.” The notice requirement, contained in subsection (c), is one of four

enumerated conditions. The phrase “subject to” and the fact that the notice requirement is a

subsection of Section (A)(3) demonstrate that the notice requirement applies only to purchases

made under Section (A)(3). There is no notice requirement for purchases under Section (A)(5),




                                                 9
and no language that incorporates the notice provision from (A)(3) into (A)(5). Accordingly, the

notice requirement in Section (A)(3) does not apply to purchases made under Section (A)(5).

                                        III. Conclusion

       For the reasons stated, we will affirm the order of the Commission.

                                                                                       Affirmed.




                                               10